COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-13-00098-CR


ROGER CECIL PERRY, JR. A/K/A                                        APPELLANT
RODGER CECIL PERRY, JR.

                                        V.

THE STATE OF TEXAS                                                        STATE


                                     ----------

          FROM THE 371ST DISTRICT COURT OF TARRANT COUNTY

                                     ----------

                        MEMORANDUM OPINION1

                                     ----------

      Appellant Roger Cecil Perry, Jr. a/k/a Rodger Cecil Perry, Jr., pro se,

attempts to appeal from a judgment adjudicating him guilty of aggravated robbery

with a deadly weapon. The trial court’s certification states that this “is a plea-

bargain case, and the defendant has NO right of appeal.” See Tex. R. App. P.

25.2(a)(2).   On March 11, 2013, we notified Perry that the appeal would be
      1
       See Tex. R. App. P. 47.4.
dismissed pursuant to the trial court’s certification unless he or any party desiring

to continue the appeal filed a response on or before March 21, 2013, showing

grounds for continuing the appeal. See Tex. R. App. P. 25.2(d), 44.3. Perry filed

a response, but it does not show grounds for continuing the appeal. We deny

Perry’s motion for a bench warrant, and in accordance with the trial court’s

certification, we dismiss the appeal. See Tex. R. App. P. 43.2(f).


                                                    PER CURIAM

PANEL: MEIER, J.; LIVINGSTON, C.J.; and GABRIEL, J.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: May 2, 2013




                                         2